Exhibit 10.49

CONFIDENTIAL TREATMENT REQUESTED

LICENSE AGREEMENT BETWEEN HANSEN AND LUNA

This License Agreement between Hansen and Luna (“Agreement”) is dated and made
effective as of the Effective Date by and between Luna Innovations Incorporated,
a Delaware corporation, together with Luna Technologies, Inc., a Delaware
corporation (acting jointly and severally, individually and collectively,
“Luna”) and Hansen Medical, Inc., a Delaware corporation (“Hansen”).
Individually, Luna and Hansen are referred to individually as a “Party” and
collectively as the “Parties.”

RECITALS

WHEREAS, (a) Luna Innovations Incorporated and Hansen entered into those certain
Terms and Conditions of Sale and Service executed by Hansen on September 27,
2006 and Luna on September 28, 2006 (the “Hansen-Luna Agreement”) and that
certain Mutual Nondisclosure Agreement between Hansen and Luna Innovations
Incorporated dated April 1, 2006 (the “NDA”), which NDA is acknowledged below
and which Hansen-Luna Agreement is amended and restated in its entirety as of
the Effective Date by the applicable provisions of this Agreement (so that all
surviving provisions constituting the Hansen-Luna Agreement as amended are
contained and set forth in this Agreement), and which Hansen-Luna Agreement, as
so amended and restated, shall be incorporated into and made a part of that
certain Confidential Settlement Agreement (the “Settlement Agreement”) created
to implement the Amended Plan (as defined below); and (b) the Hansen-Luna
Agreement shall be interpreted in accordance with the applicable terms and
conditions of this Agreement and otherwise in accordance with the Settlement
Agreement and Amended Plan, and such interpretation shall be effective as
against any other party in interest in the Chapter 11 Case (as defined below) or
other third party;

WHEREAS, Luna and Hansen are parties to the case Hansen Medical Inc. v. Luna
Innovations Inc., No. 07-088551, in the Superior Court of the State of
California, County of Santa Clara relating to certain disputes arising out of
the Hansen-Luna Agreement and/or the NDA (the “Litigation”);

WHEREAS, Luna and Hansen wish to settle the Litigation in the context of the
First Amended Joint Plan of Reorganization of Luna Innovations Incorporated and
Luna Technologies, Inc. under Chapter 11 of the Bankruptcy Code (“Amended Plan”)
in Luna’s Chapter 11 Case No. 09-71811 (“Chapter 11 Case”) pending in the U.S.
Bankruptcy Court for the Western District of Virginia (“Bankruptcy Court”) and
approved by the Bankruptcy Court’s Order Confirming First Amended Joint Plan of
Reorganization of Luna Innovations Incorporated and Luna Technologies, Inc.
(“Confirmation Order”). This Agreement is one of the “Hansen Settlement
Documents” (as defined in the Amended Plan) referenced and incorporated in the
Amended Plan and Confirmation Order;

WHEREAS, in connection with the settlement of the Litigation through the Amended
Plan: (i) Luna agrees to grant a license to Hansen to certain intellectual
property related to fiber optic shape sensing or localization technologies, as
provided hereinafter and Hansen desires to receive such license; (ii) Luna and
Hansen desire to confirm Hansen’s ownership of certain intellectual property
developed for, and assigned to, Hansen under the Hansen-Luna Agreement and
(iii) Hansen agrees to grant and/or confirm the grant of a license to Luna to
certain existing intellectual property (including the intellectual property
described in the foregoing clause (ii)), as provided hereinafter, and Luna
desires to receive such license, in all cases in accordance with the terms and
conditions hereof;

WHEREAS, Luna and Intuitive (as defined below) are entering into that certain
License Agreement Between Intuitive and Luna (“Intuitive-Luna License”) as of
the Effective Date to allow, among other things, Intuitive and Hansen to
continue to work with Luna to develop Fiber Optic Shape Sensing/Localization
Technology within the Medical Robotics field (each as defined below);



--------------------------------------------------------------------------------

WHEREAS, Hansen and Intuitive have entered into that certain Cross-License
Agreement dated as of September 5, 2005 (the “2005 Hansen-Intuitive Cross
License”), and it is the intent of the Parties and Intuitive that such 2005
Hansen-Intuitive Cross License shall remain in full force and effect and the
terms of such 2005 Hansen-Intuitive Cross License shall in no way be modified,
affected or superseded by this Agreement;

NOW, THEREFORE, in view of the terms and conditions described below and for
other valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereto agree as follows:

AGREEMENT

1. DEFINITIONS. The following initially capitalized words and phrases (and
derivative forms of these capitalized words and phrases) shall have the stated
meanings below. The terms “include,” “includes,” “including” shall be deemed
followed by the phrase “without limitation” regardless of whether followed by
that phrase:

1.1 “Affiliates” means any corporation or other entity that is directly or
indirectly controlling, controlled by or under common control with a Party. For
purposes of this definition, “control” of an entity means the direct or indirect
ownership of securities representing fifty percent (50%) or more of the total
voting power entitled to vote in elections of such entity’s board of directors
or other governing authority, or equivalent interests conferring the power to
direct or cause the direction of the governance or policies of such entity. The
meaning of “Affiliates” shall be subject to the terms and conditions of
Section 6.3.

1.2 “Colonoscopy Non-Robotic Field” means [****].

1.3 “Created By Luna” means, with respect to Technology, patent rights or other
intellectual or industrial property rights, to the extent such Technology,
patent rights and other intellectual or industrial property rights were
developed, made, created, conceived, reduced to practice (in whole or in part)
by employees of Luna or its Affiliates or by other individuals or entities
obligated to assign rights therein to Luna or an Affiliate of Luna (in all such
cases whether solely or jointly with others), provided, however, that the
meaning of “Created By Luna” shall be subject to the terms and conditions of
Section 6.3.

1.4 “Development and Supply Agreement” means that certain Development and Supply
Agreement being entered into by and between the Parties concurrently herewith.

1.5 “Effective Date” means the Effective Date of the Amended Plan after entry of
the Confirmation Order by the Bankruptcy Court, which the Parties hereby confirm
to be January 12, 2010.

1.6 “Endoluminal Non-Robotic Field” means [****].

1.7 “Fiber Optic Shape Sensing/Localization Technology” or “FOSSL Technology”
means [****].

 

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

2



--------------------------------------------------------------------------------

1.8 “Hansen Generated Luna Agreement IP” means all right, title and interest
(including patent rights, copyrights, trade secret rights, mask work rights,
trademark rights and all other intellectual property and industrial property
rights of any sort throughout the world) relating to any and all inventions
(whether or not patentable), works of authorship, mask works, designations,
designs, know-how, ideas and information made or conceived or reduced to
practice, in whole or in part, by Hansen under the Hansen-Luna Agreement in
connection with the projects to develop products specified in the exhibits to
the Hansen-Luna Agreement (but not including any technology or intellectual
property developed by Hansen prior to or otherwise independently of such
projects).

1.9 “Hansen Licensed IP” means (a) the Hansen Patents; (b) the Hansen Generated
Luna Agreement IP; and (c) the Hansen-Luna Agreement IP.

1.10 “Hansen Patents” means patent applications listed on Exhibit E hereto
regarding certain Fiber Optic Shape Sensing/Localization Technology filed by
Hansen as of the Effective Date with the United States Patent and Trademark
Office (and/or under the PCT system), together with any renewal, division,
continuation, continued prosecution application or continuation-in-part (solely
to the extent claiming priority back to the applications listed on Exhibit E) of
any of such patent applications, any and all patents or certificates of
invention issuing thereon, and any and all reissues, reexaminations, extensions,
divisions, renewals, substitutions, confirmations, registrations and
revalidations of or to any of the foregoing, and any foreign counterparts of any
of the foregoing, in each case to the extent claiming or covering any Fiber
Optic Shape Sensing/Localization Technology.

1.11 “Hansen Products” means any Product for which Hansen or its Affiliates has
received or is in the process of seeking regulatory approval to market from the
Food and Drug Administration (“FDA”) (or any FOSSL Technology-enabled component
or subsystem thereof) which has been, is or will be developed by or for Hansen
or its Affiliates, or manufactured by or for Hansen or its Affiliates, or sold
by or for Hansen or its Affiliates.

1.12 “Hansen-Luna Agreement IP” means all right, title and interest (including
patent rights, copyrights, trade secret rights, mask work rights, trademark
rights and all other intellectual property and industrial property rights of any
sort throughout the world) relating to any and all inventions (whether or not
patentable), works of authorship, mask works, designations, designs, know-how,
ideas and information made or conceived or reduced to practice, in whole or in
part, by Luna under the Hansen-Luna Agreement in connection with the projects to
develop products specified in the exhibits to the Hansen-Luna Agreement (but not
including any technology or intellectual property developed by Luna prior to or
otherwise independently of such projects, including without limitation all
technology and intellectual property identified on Exhibit 5 to the Hansen-Luna
Agreement). “Hansen-Luna Agreement IP” includes, but is not limited to, the
technologies described in Exhibit A.

1.13 “Intuitive” means Intuitive Surgical, Inc., a Delaware corporation.

1.14 “Intuitive-Luna Agreement” means that certain Development and Supply
Agreement dated June 11, 2007 between Intuitive and Luna Innovations
Incorporated, as restated and amended by Luna and Intuitive as of the Effective
Date pursuant to the Amendment to the 2007 Development and Supply Agreement (the
“Amendment”) in connection with entering into the Intuitive-Luna License.

1.15 “Intuitive-Luna License” has the meaning given to such term in the
recitals.

 

3



--------------------------------------------------------------------------------

1.16 “Intuitive Products” means any Product for which Intuitive or its
Affiliates has received or is in the process of seeking regulatory approval to
market from the Food and Drug Administration (or any FOSSL Technology-enabled
component or subsystem thereof) which has been, is or will be developed by or
for Intuitive or its Affiliates, or manufactured by or for Intuitive or its
Affiliates, or sold by or for Intuitive or its Affiliates.

1.17 “Licensed IP” means the Licensed Patents and the Licensed Technology.

1.18 “Licensed Patents” means any and all patents, inventors’ certificates and
patent applications throughout the world to the extent claiming, or which would
(absent a license) be infringed by the manufacture, use or sale of, any FOSSL
Technology, in each case which are owned, licensed (with a right to sublicense)
or otherwise controlled by Luna or its Affiliates (subject to Section 6.3) as of
the Effective Date or thereafter (including without limitation those listed
patent applications and patents set forth in Exhibit B, and any patents or
patent applications which claim, or which would (absent a license) be infringed
by the manufacture, use or sale of, the subject matter in Exhibit C or any other
FOSSL Technology described in subsections (a) through (d) of Section 1.19
(Licensed Technology) below), together with any renewal, division, continuation,
continued prosecution application or continuation-in-part of any of such
patents, certificates and applications, any and all patents or certificates of
invention issuing thereon, and any and all reissues, reexaminations, extensions,
divisions, renewals, substitutions, confirmations, registrations and
revalidations of or to any of the foregoing, and any foreign counterparts of any
of the foregoing, in each case to the extent claiming, or which would (absent a
license) be infringed by the manufacture, use or sale of, any FOSSL Technology.

1.19 “Licensed Technology” means any and all FOSSL Technology (together with all
intellectual and industrial property rights of any sort throughout the world
therein or thereunder) other than the Licensed Patents, in each case which are
owned, licensed (with a right to sublicense) or otherwise controlled by Luna or
its Affiliates (subject to Section 6.3) as of the Effective Date or thereafter,
including without limitation (a) FOSSL Technology owned, licensed (with a right
to sublicense) or otherwise controlled by Luna prior to the Effective Date,
(b) FOSSL Technology Created By Luna in connection with the Intuitive-Luna
Agreement (whether before, on or after the Effective Date), (c) FOSSL Technology
otherwise Created By Luna prior to, and owned or controlled by Luna or its
Affiliates as of, the Effective Date; (d) FOSSL Technology Created By Luna, and
owned or controlled by or licensed to Luna or its Affiliates, under or in
connection with Luna’s research agreement with the Office of Naval Research
dated March 6, 2008 (Fiber Optics Shape Sensing for DADS Arrays,
N00014-08-C-0156). “Licensed Technology” includes, but is not limited to, any of
the foregoing related to the technologies described in Exhibit A and in Exhibit
C.

1.20 “Medical Fields” means the Medical Robotics Field, the Non-Robotic Medical
Devices Field (including the Colonoscopy Non-Robotic Field), the Orthopedics
Field, the Vascular Non-Robotic Field and the Endoluminal Non-Robotic Field.

1.21 “Medical Robotics Field” means [****].

1.22 “Non-Robotic Medical Devices Field” means [****].

1.23 “Orthopedics Field” means [****].

1.24 “Product” means any device, instrument, diagnostic, therapeutic, product,
system, application or services.

 

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

4



--------------------------------------------------------------------------------

1.25 “SDOF Medical Robotics” means [****].

1.26 “Subsidiaries” means, with respect to any entity, all other entities in
which such aforementioned entity has a controlling ownership interest (directly
or indirectly) of at least fifty-one percent (51%) of the issued and outstanding
equity interests of such other entities.

1.27 “Technology” means any technical information, know-how, processes,
procedures, methods, formulae, protocols, techniques, software, computer code
(including both object and source code), documentation, works of authorship,
data, designations, designs, devices, prototypes, substances, components,
inventions (whether or not patentable), mask works, ideas, trade secrets and
other information or materials, in tangible or intangible form.

1.28 “Vascular Non-Robotic Field” means [****].

1.29 “2005 Hansen-Intuitive Cross License” has the meaning given to such term in
the recitals.

2. LICENSE GRANTS

2.1 By Luna.

(a) Medical Robotics Field. Subject to the provisions in this Section 2.1(a)
below, Luna hereby grants to Hansen and its Affiliates a co-exclusive,
worldwide, transferable (subject to Section 6.3 below), royalty-free, fully
paid-up, perpetual and irrevocable license under the Licensed IP to research,
develop, make, have made, use, have used, import, sell, have sold and otherwise
commercialize and exploit Products, in each case solely within the Medical
Robotics Field. The foregoing license shall be co-exclusive between Intuitive
and Hansen, which for purposes of such license means that each of Hansen (and
its Affiliates) and Intuitive (and its Affiliates) shall enjoy all the rights of
an exclusive licensee (but for the rights of the other), except that: (i) Hansen
shall have no right to, and shall not, license or sublicense any Licensed IP in
the Medical Robotics Field except that Hansen shall have the right to sublicense
(through one or multiple tiers) Licensed IP in the Medical Robotics Field solely
(A) in connection with the development, manufacture, use or sale of Hansen
Products, (B) with respect to SDOF Medical Robotics for which Hansen will have
the sole right to grant naked sublicenses to third parties (without any
restrictions or interference from either Intuitive or Luna) and Intuitive has no
right to grant such naked sublicenses, and/or (C) as otherwise mutually agreed
by Intuitive and Hansen and Luna, (ii) Intuitive shall have no right to, and
shall not, license or sublicense any Licensed IP in the Medical Robotics Field
except that Intuitive shall have the right to sublicense (through one or
multiple tiers) Licensed IP in the Medical Robotics Field solely in connection
with the development, manufacture, use or sale of Intuitive Products or as
otherwise mutually agreed by Hansen and Intuitive and Luna, and (iii) Luna shall
retain no rights to or under any Licensed IP within the Medical Robotics Field
except (x) solely to provide services to Hansen as authorized by Hansen and/or
services to Intuitive as authorized by Intuitive and (y) solely to perform
research and development activities pursuant to contracts with the United States
government in the Medical Robotics Field (and to grant licenses to the
applicable United States government agency as required in connection therewith)
but only with the prior written approval of both Hansen and Intuitive, which
approval may be given or withheld in the sole discretion of both Hansen and
Intuitive, and Luna shall provide to Hansen and Intuitive for their review a
copy of each such proposed United States government contract so that they can
each evaluate whether or not to approve such activities and/or license grants.
To the extent any Licensed IP or Product has any application or use in both the
Medical Robotics Field and any other field, this Section 2.1(a) shall not, and
is not intended to, prohibit, limit or restrict any such application or use
(including development, manufacture, use, offer for sale or sale) in such other
field(s), subject to the other provisions (including license grants) in the
other sections of this Agreement.

 

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

5



--------------------------------------------------------------------------------

(b) Non-Robotic Medical Devices Field. Subject to the provisions in this
Section 2.1(b) below, Luna hereby grants to Hansen and its Affiliates a
co-exclusive, worldwide, transferable (subject to Section 6.3 below),
royalty-free, fully paid-up, perpetual and irrevocable license under the
Licensed IP to research, develop, make, have made, use, have used, import, sell,
have sold and otherwise commercialize and exploit Products, in each case solely
within the Non-Robotic Medical Devices Field (which includes, for the avoidance
of doubt, the Colonoscopy Non-Robotic Field). The foregoing license shall be
co-exclusive between Hansen and Luna, which for purposes of such license means
that each of Hansen (and its Affiliates) and Luna (and its Affiliates) shall
enjoy all the rights of an exclusive licensee (but for the rights of the other
hereunder), except that: (i) Hansen shall have the right to sublicense such
license through one or multiple tiers in connection with the development,
manufacture, use or sale of any Products (i.e., naked sublicenses are allowed),
and (ii) Luna shall have the right to license the Licensed IP within the
Non-Robotic Medical Devices Field through one or multiple tiers in connection
with the development, manufacture, use or sale of any Products (i.e., naked
licenses are allowed). For purposes of clarity, subject only to the foregoing
grant to Hansen and its Affiliates, Luna hereby reserves for itself and its
Affiliates all of Luna’s other rights and interests in and to the Licensed IP in
the Non-Robotic Medical Devices Field, including, without limitation, the right
under the Licensed IP to research, develop, make, have made, use, have used,
import, sell, have sold and otherwise commercialize and exploit Products within
the Non-Robotic Medical Devices Field. Notwithstanding the foregoing, the
license granted in this Section 2.1(b) shall be non-exclusive with respect to
any Licensed Technology that constitutes “Intuitive New Intellectual Property”
as defined in the Intuitive-Luna Agreement.

(c) Orthopedics Field; Vascular Non-Robotic Field. Subject to the provisions in
this Section 2.1(c) below, Luna hereby grants to Hansen and its Affiliates an
exclusive (even as to Luna and Intuitive), worldwide, transferable (subject to
Section 6.3 below), royalty-free, fully paid-up, perpetual and irrevocable
license (with the right to sublicense through one or multiple tiers) under the
Licensed IP to research, develop, make, have made, use, have used, import, sell,
have sold and otherwise commercialize and exploit Products in each case solely
within the Orthopedics Field and the Vascular Non-Robotic Field (i.e., naked
sublicenses within such fields are allowed). Luna shall retain no rights to or
under any Licensed IP within the Orthopedics Field or within the Vascular
Non-Robotic Field except (i) solely to provide services to Hansen as authorized
by Hansen and (ii) solely to perform research and development activities
pursuant to contracts with the United States government in the Orthopedics Field
or in the Vascular Non-Robotic Field (and to grant licenses to the applicable
United States government agency as required in connection therewith) but only
with the prior written approval of Hansen, which approval may be given or
withheld in Hansen’s sole discretion, and Luna shall provide to Hansen for its
review a copy of each such proposed United States government contract so that
Hansen can evaluate whether or not to approve such activities and/or license
grants. To the extent any Licensed IP or Product has any application or use in
the Orthopedics Field and any other field(s) (other than the Vascular
Non-Robotic Field) or the Vascular Non-Robotic Field and any other field(s)
(other than the Orthopedics Field), this Section 2.1(c) shall not, and is not
intended to, prohibit, limit or restrict any such application or use (including
development, manufacture, use, offer for sale or sale) in such other field(s),
subject to the other provisions (including license grants) in the other sections
of this Agreement and subject to provisions (including license grants) of the
Intuitive-Luna License. Notwithstanding the foregoing, the license granted in
this Section 2.1(c) shall be non-exclusive with respect to any Licensed
Technology that constitutes “Intuitive New Intellectual Property” as defined in
the Intuitive-Luna Agreement.

 

6



--------------------------------------------------------------------------------

(d) Endoluminal Non-Robotic Field. Subject to the provisions in this
Section 2.1(d) below, Luna hereby grants to Hansen and its Affiliates an
exclusive (even as to Luna and Intuitive), worldwide, transferable (subject to
Section 6.3 below), royalty-free, fully paid-up, perpetual and irrevocable
license (with the right to sublicense through one or multiple tiers) under the
Licensed IP to research, develop, make, have made, use, have used, import, sell,
have sold and otherwise commercialize and exploit Products in each case solely
within the Endoluminal Non-Robotic Field (i.e., naked sublicenses within the
Endoluminal Non-Robotic Field are allowed). Luna shall retain no rights to or
under any Licensed IP within the Endoluminal Non-Robotic Field except (i) solely
to provide services to Hansen as authorized by Hansen, (ii) solely to
manufacture and have manufactured Products for Hansen within the Endoluminal
Non-Robotic Field in accordance with the Development and Supply Agreement (and
any commercial supply agreement entered into between the Parties in connection
therewith), and (iii) solely to perform research and development activities
pursuant to contracts with the United States government in the Endoluminal
Non-Robotic Field (and to grant licenses to the applicable United States
government agency as required in connection therewith) but only with the prior
written approval of Hansen, which approval may be given or withheld in Hansen’s
sole discretion, and Luna shall provide to Hansen for its review a copy of each
such proposed United States government contract so that Hansen can evaluate
whether or not to approve such activities and/or license grants. To the extent
any Licensed IP or Product has any application or use in the Endoluminal
Non-Robotic Field and any other field(s), this Section 2.1(d) shall not, and is
not intended to, prohibit, limit or restrict any such application or use
(including development, manufacture, use, offer for sale or sale) in such other
field(s), subject to the other provisions (including license grants) in the
other sections of this Agreement and subject to provisions (including license
grants) of the Intuitive-Luna License. Notwithstanding any of the foregoing to
the contrary, in the event the foregoing license to Hansen in the Endoluminal
Non-Robotic Field is converted from exclusive to co-exclusive in accordance with
the terms and conditions of Section 3.8.1 of the Development and Supply
Agreement, then, as of the date of such conversion, the rights of Hansen and
Luna under the Licensed IP within the Endoluminal Non-Robotic Field shall be the
same as the rights of Hansen and Luna under the Licensed IP within the
Non-Robotic Medical Devices Field in accordance with Section 2.1(b).
Notwithstanding the foregoing, the license granted in this Section 2.1(d) shall
be non-exclusive with respect to any Licensed Technology that constitutes
“Intuitive New Intellectual Property” as defined in the Intuitive-Luna
Agreement.

(e) Certain Manufacturing Arrangements. The Parties acknowledge that they have
agreed to certain manufacturing arrangements within the Endoluminal Non-Robotic
Field and the Non-Robotic Medical Field pursuant to and in accordance with the
terms and conditions of Section 3.8 of the Development and Supply Agreement.

2.2 Hansen-Luna Agreement IP; License Grants by Hansen.

(a) Hansen-Luna Agreement IP. Luna hereby acknowledges, agrees and confirms
that, pursuant to Section 5 of the Hansen-Luna Agreement: (i) Hansen owns all
right, title and interest in and to the Hansen-Luna Agreement IP and all
Hansen-Luna Agreement IP has been assigned to Hansen pursuant to the Hansen-Luna
Agreement as of the date when such Hansen-Luna Agreement IP was first Created By
Luna thereunder; and (ii) Luna agreed to assist Hansen in protecting certain of
its intellectual property, and accordingly, but without in any way limiting or
expanding such agreement, Luna shall reasonably cooperate with Hansen to the
extent set forth in the next two sentences (which the Parties acknowledge are
the same in substance and scope as the last two sentences of the second
paragraph of such Section 5 of the Hansen-Luna Agreement and restate and amend
such last two sentences). Luna shall further assist Hansen, at Hansen’s expense,
to further evidence, record and perfect such assignments of the Hansen-Luna
Agreement IP, and to perfect, obtain, maintain, enforce, and defend

 

7



--------------------------------------------------------------------------------

any rights assigned. Luna hereby irrevocably designates and appoints Hansen as
its agents and attorneys-in-fact, coupled with an interest, to act for and on
Luna’s behalf to execute and file any document and to do all other lawfully
permitted acts to further implement the foregoing intellectual property rights
with the same legal force and effect as if executed by Luna.

(b) License from Hansen Outside the Medical Robotics Field. Subject to the
provisions in this Section 2.2(b) below, Hansen hereby grants to Luna and its
Affiliates a nonexclusive, worldwide, transferable (subject to Section 6.3
below), royalty-free, fully paid-up, perpetual and irrevocable license (with the
right to sublicense through one or multiple tiers, i.e., naked sublicensing is
allowed) under the Hansen Licensed IP to research, develop, make, have made,
use, have used, import, sell, have sold and otherwise commercialize and exploit
Products, in each case solely outside the Medical Robotics Field, outside the
Orthopedics Field, outside the Vascular Non-Robotic Field and outside the
Endoluminal Non-Robotic Field (except that such license to Luna shall also
extend within such excluded fields solely to the extent of the scope of Luna’s
retained rights expressly described in Section 2.12.1(a)(iii)(x) and (y),
Section 2.1(c)(i) and (ii); and Section 2.1(d)(i), (ii) and (iii) (and the last
sentence of Section 2.1(d)), respectively). Furthermore, Hansen hereby
acknowledges, agrees and confirms that, pursuant to Section 5 of the Hansen-Luna
Agreement, Hansen has granted to Luna a nonexclusive license under the Hansen
Generated Luna Agreement IP and Hansen-Luna Agreement IP in all fields of use
outside the Medical Robotics Field (and the foregoing license under the Hansen
Licensed IP includes, amends and restates such license pursuant to Section 5 of
the Hansen-Luna Agreement); and the Parties agree that the foregoing license
pursuant to Section 5 of the Hansen-Luna Agreement is hereby amended to exclude
the Orthopedics Field, the Vascular Non-Robotic Field and the Endoluminal
Non-Robotic Field (except to the limited extent expressly described above,
including by reference to the last sentence of Section 2.1(d)).

2.3 Certain Intellectual Property Matters

(a) Retention of License. Once any Technology, patent rights or other
intellectual property of a Party is included within any of the licenses granted
by this Agreement, such Technology and rights shall remain so included, and
shall be and remain subject to the licenses granted. For example, and without
limiting the foregoing, any Technology, patent rights or other intellectual
property of an Affiliate of Luna that is included within the Licensed IP at any
given time shall remain so included, and shall be and remain subject to the
licenses granted to Hansen, even if and after such Affiliate entity ceases at
some point to meet the definition of an Affiliate of Luna. As another example,
and without limiting the foregoing (or Section 6.3), any assignment of,
foreclosure on, or similar action with respect to, any Technology, patent rights
or other intellectual property that is included within the Licensed IP (or
Hansen Licensed IP as the case may be) shall be subject to the licenses granted
by this Agreement and shall not result in the termination of or restriction on
such licenses and such licenses shall survive any such assignment, foreclosure
or similar actions.

(b) Intuitive-Luna Agreement Related Matters; Development and Supply Agreement
Related Matters.

(i) Intuitive-Luna Agreement Related Matters. The terms of the Intuitive-Luna
Agreement shall remain in full force and effect except as modified by the
Amendment or by the Intuitive-Luna License. It is intended by the Parties that
the Intuitive-Luna Agreement, as amended by the Amendment, be consistent with
the licenses granted in Section 2.1 of this Agreement, the corresponding license
granted by Luna to Intuitive in Section 2.1 of the Intuitive-Luna License and
the patent enforcement provisions of Article 5 herein and Article 4 of the
Intuitive-Luna License. Accordingly, Luna agrees that the Amendment shall
provide that, (i) any exclusive licenses within the

 

8



--------------------------------------------------------------------------------

Medical Robotics Field granted by Luna to Intuitive under the Intuitive-Luna
Agreement (including under Sections 4.1 and 4.2 of the Intuitive-Luna Agreement)
shall be modified to the extent required to allow for the co-exclusive license
granted by Luna under the Licensed IP to Hansen in this Agreement and to
Intuitive in the Intuitive-Luna License; (ii) the provisions of the
Intuitive-Luna Agreement (including Sections 4.2 and 14.2.1 of the
Intuitive-Luna Agreement) shall be modified to eliminate any restrictions or
prohibitions on Luna to develop and manufacture products for Hansen and
otherwise perform its obligations under the Development and Supply Agreement;
and (iii) any provisions regarding the enforcement of Licensed Patents within
the Intuitive-Luna Agreement (such as Section 9.7) shall be subject to and
governed by Article 5 of this Agreement and Article 4 of the Intuitive-Luna
License with respect to such Licensed Patents. The foregoing matters are and
shall be incorporated into the Amended Plan (or, alternatively, into a motion to
assume the Amendment) and the Confirmation Order as well as into the Amendment.
Luna agrees that it may not amend, rescind or terminate the provisions in the
Amendment effectuating the foregoing clauses (i) -(iii) or otherwise amend the
Intuitive-Luna Agreement in a manner that amends, rescinds or terminates the
foregoing clauses (i) -(iii).

(ii) Development and Supply Agreement Related Matters. It is intended by the
Parties and Intuitive that the Development and Supply Agreement and this
Agreement be consistent with the licenses granted in Section 2.1 of this
Agreement, the corresponding license granted by Luna to Intuitive in Section 2.1
of the Intuitive-Luna License and the patent enforcement provisions of Article 5
herein and Article 4 of the Intuitive-Luna License. Accordingly, Hansen and Luna
agree not to amend the Development and Supply Agreement or this Agreement in a
way that would (i) terminate or rescind the licenses granted to Intuitive in
Section 2.1 of the Intuitive-Luna License, (ii) amend, terminate or rescind the
provisions in Article 5 of this Agreement or the patent enforcement provisions
of the Development and Supply Agreement in a way that conflicts with the current
Article 5 of this Agreement and Article 4 of the Intuitive-Luna License, or
(iii) restrict or prohibit Luna from developing or manufacture products for
Intuitive under, or otherwise performing its obligations under, the
Intuitive-Luna Agreement.

(c) IP Created By Luna for Third Parties; No Conflicting Third Party Agreements.
To the extent any FOSSL Technology (and all patent rights and other intellectual
property rights therein) acquired or Created By Luna independently or otherwise
prior to the Effective Date (whether or not under agreements with parties other
than Hansen or Intuitive), and still owned by (or licensed to) Luna as of the
Effective Date, would not otherwise be fully licensable to Hansen and Intuitive
in accordance with the terms and conditions of Section 2.1 above, due to some
restriction, exclusive grant or other limitation in a third party agreement or
otherwise (or due to the lack of some consent or approval not given), such
restriction, exclusivity or limitation shall be removed, released and discharged
(and such consent or approval shall be deemed given) as of the Effective Date to
the maximum extent allowed under Chapter 11 of the Bankruptcy Code or other
applicable laws, so that such FOSSL Technology (and all patent rights and other
intellectual property rights therein) can be included within the Licensed IP and
fully licensed to Hansen and Intuitive in accordance with the terms and
conditions hereof. The foregoing is and shall be incorporated into the Amended
Plan and the Confirmation Order. The Parties acknowledge and agree to the
foregoing. Furthermore, this Agreement and any license or right granted to
Hansen hereunder shall be senior in right and time compared to any lien approved
or created pursuant to the Amended Plan and the Confirmation Order, so that no
foreclosure under any such lien shall modify or terminate such licenses or
rights of Hansen. Luna shall not modify the Intuitive-Luna Agreement or any
other existing agreement with any third party or enter into any new agreements
with Intuitive or any other third party, or otherwise create or incur any
obligation (whether by contract or otherwise), in a way that would terminate or
narrow the scope or degree of exclusivity of the licenses granted to Hansen
herein (it being understood that, for example, the granting of rights by Luna
outside of fields licensed to Hansen

 

9



--------------------------------------------------------------------------------

herein or within the scope of Luna’s retained rights hereunder would not
constitute a termination or narrowing of Hansen’s licenses granted hereunder) or
the licenses or assignments provided for in the Development and Supply
Agreement, or in a way that would breach or result in the violation of any other
material terms and conditions of this Agreement (or the Development and Supply
Agreement); provided, that the foregoing (and following sentence) is not
intended to prevent Luna from granting a security interest or lien on the
Licensed IP to any lender or a license to same in respect of the lender’s rights
and remedies upon an event of default so long as any such security interest,
lien or license (or foreclosure thereon) is subject to, and does not terminate
or narrow the scope or degree of exclusivity of, the licenses granted to Hansen
herein. Luna shall not grant any right, license or interest in, to or under the
Licensed IP that terminates or narrows the scope or degree of exclusivity of the
rights and licenses granted to Hansen in this Agreement.

(d) New IP Under Future Third Party Agreements. If, at any time after the
Effective Date, Luna enters into any agreement with a third party granting
rights to such third party under any of the Licensed IP within, or involving a
development project within, any of the Medical Fields (without limiting the
co-exclusive and exclusive rights of Hansen in Section 2.1), then Luna shall
secure the right to license to Hansen within the Medical Robotics Field,
Orthopedics Field, Vascular Non-Robotic Field and Endoluminal Non-Robotic Field
hereunder any Fiber Optic Shape Sensing/Localization Technology (and all patent
rights and other intellectual property rights therein) Created By Luna in
connection with such agreement in accordance with the terms of this Agreement,
subject to Section 2.4 below (otherwise Luna shall not enter into such
agreement). Luna shall use commercially reasonable efforts to secure the right
to license Fiber Optic Shape Sensing/Localization Technology and rights therein
Created By Luna under such agreements to Hansen within the Non-Robotic Medical
Devices Field (including the Colonoscopy Non-Robotic Field); provided, however,
that Luna shall have no duty to secure such right to license to Hansen to the
extent within the third party’s field of development, e.g., if the development
field is the Colonoscopy Non-Robotic Field, Luna shall have no duty to secure
such a right to license to Hansen within the Colonoscopy Non-Robotic Field, but
would use commercially reasonable efforts to secure such right to license to
Hansen for the rest of the Non-Robotic Medical Devices Field. Luna shall also
use commercially reasonable efforts to secure the right to license such
Technology and rights Created By Luna under any other third party agreements
(i.e., agreements outside the Medical Fields) to Hansen under the license grants
to Hansen hereunder, in all such cases, subject to Section 2.4 below.
Furthermore, if Luna obtains a license to any Fiber Optic Shape
Sensing/Localization Technology (and/or any patent rights and other intellectual
property rights therein) and such license includes rights to sublicense within
any of the Medical Fields, Luna shall secure that such right to sublicense
includes the right to sublicense to Hansen hereunder in accordance with the
terms of this Agreement (i.e., Hansen shall not be excluded from such
sublicensing rights on a discriminatory basis), subject to Section 2.4 below.

(e) Acknowledgement Regarding Hansen Patents. Luna hereby acknowledges and
agrees that, if and to the extent any Luna personnel is an inventor of any
subject matter claimed within any of the Hansen Patents, any rights or interests
in such Hansen Patents that Luna would otherwise obtain therein are assigned to
Hansen, and to the extent Luna has not already done so, Luna hereby assigns any
such rights or interests in such Hansen Patents to Hansen (which assignment
confirmation shall be incorporated in the Settlement Agreement and the other
Hansen Settlement Documents, the Amended Plan and Confirmation Order).
Accordingly, Luna shall reasonably cooperate with Hansen and provide all
reasonable assistance (and execute such further reasonable documents) at
Hansen’s cost and expense in connection with any action Hansen may take to
document Hansen’s ownership of the Hansen Patents or otherwise prosecute before
a patent office to obtain a patent grant and maintain the Hansen Patents.

 

10



--------------------------------------------------------------------------------

(f) Disclosure of Licensed IP. Periodically upon reasonable request from Hansen
(no more frequently than semi-annually until the [****] anniversary of the
Effective Date, but without affecting any disclosure obligations under the
Development and Supply Agreement), Luna’s and Hansen’s CTO’s (chief
technological officer or someone holding the comparable position) shall have a
meeting to review the development of the FOSSL Technology for use in or in
connection with the Medical Robotics Field or the Licensed IP, and, upon
Hansen’s reasonable further request to follow up on such meeting, Luna shall
disclose to Hansen any Licensed IP and/or any FOSSL Technology for use in or in
connection with the Medical Robotics Field as specified by Hansen in such
request in the form of (1) copies of any then-existing reports, summaries,
memorandums, articles, invention disclosures, patents and patent applications,
in each case (A) to the extent not already disclosed to Hansen and (B) in any
event (i) excluding documents to the extent covered by attorney-client
privilege, (ii) excluding inventor notebooks, incomplete draft documents and
mere email correspondence (but not excluding attached documents to the extent
constituting the foregoing documents), and (iii) excluding any information
restricted from disclosure to Hansen under third party confidentiality
obligations, or (2) Luna may prepare a document fulfilling such request that
provides the substance of the responsive information that otherwise would be
provided pursuant to clause (1). Luna shall reasonably respond to limited, brief
follow-up inquiries from Hansen regarding the items disclosed under (1) and/or
(2) above for the purpose of confirming and complementing the sufficiency of the
disclosures above. The foregoing shall exclude software source code and related
documentation and algorithms designed for the purpose of incorporation into
source code (without limiting the provisions of the Development and Supply
Agreement). However, the foregoing obligation shall not require Luna to generate
any new documents, reports or other materials that do not already exist (except
to the extent Luna elects, in its sole discretion, to pursue (2) above instead
of (1)) and shall not require Luna to provide Hansen with training with respect
to any inventions or Technology contained or described by the claims of such
Licensed Patents.

(g) Clarification Regarding Copyrights. With respect to Technology licensed by
Luna to Hansen under this Agreement that includes software, works or authorship
or copyrighted materials, such licenses shall include the right to copy, modify
and make derivative works thereof (and the right to use any ideas, concepts,
algorithms and other information contained therein) within the fields and
pursuant to the terms and conditions otherwise provided in this Agreement,
regardless of when or whether provided or disclosed to Hansen. The foregoing
shall not be construed to require the delivery or provision of any particular
software (or source code), works of authorship or copyrighted materials except
to the extent specifically provided in the Development and Supply Agreement.

(h) Clarification Regarding Non-Licensed Technology. For purposes of clarity,
the combination, incorporation or attachment of any Licensed IP or Hansen
Licensed IP (as the case may be) as part of or to other Technology that is not
Licensed IP or Hansen Licensed IP (as the case may be) shall not result in the
portion of the amalgamation that consists of the Technology that is not Licensed
IP or Hansen Licensed IP becoming or being transformed into Licensed IP or
Hansen Licensed IP under this Agreement.

2.4 Third Party License Payments and Agreement Terms. If Hansen’s practice of
Licensed IP (including through Hansen’s manufacture, use or sale of Products
covered thereby or grant of a sublicense covered thereby) that is in-licensed by
Luna from third party licensors and sublicensed to Hansen under Section 2.1
(Luna’s licenses of such third party Licensed IP being “Third Party Licenses”
and such third party licensors being “Third Party Licensors”), results in a
royalty, milestone or similar payment becoming due to any Third Party Licensors,
Hansen shall be responsible for such payments but solely to the extent the
applicable provisions requiring (and setting forth the method for determining
the

 

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

11



--------------------------------------------------------------------------------

amount and calculation of) such royalty, milestone and similar payments are
disclosed to Hansen in writing in advance of Hansen incurring any such payments
(such payments attributable to Hansen’s practice of Licensed IP being, “Third
Party Payments”). If permitted by such Third Party Licensors and Luna provides
Hansen with the instructions therefor, Hansen shall directly pay such amounts to
Third Party Licensors on a timely basis. Otherwise, Hansen shall reimburse Luna
for any such Third Party Payments actually paid by Luna to the applicable Third
Party Licensor within ten (10) business days of receipt of an invoice therefor
from Luna (or within such period of time as may be agreed upon by the Parties
after review of the applicable Third Party License). Hansen shall have no
obligation to make or reimburse (and Luna shall be solely responsible for) any
payments under or with respect to any Third Party Licenses except for those
Third Party Payments properly disclosed to Hansen in advance as provided above.
Exhibit D sets forth a complete list of all Third Party Payments as of the
Effective Date currently known to Luna. The Parties shall reasonably cooperate
with each other to provide such information and documents as is reasonably
required to calculate, pay and report Third Party Payments. If Luna enters into
any Third Party Licenses after the Effective Date, Luna shall promptly disclose
to Hansen the details of any Third Party Payments thereunder (but in any event
at least thirty (30) days before any Third Party Payments would accrue) as well
as all terms and conditions therein that are applicable to Hansen or
sublicensees generally. Hansen may choose in its sole discretion to exclude any
Third Party License from the licenses granted to Hansen hereunder at any time by
providing thirty (30) days prior written notice to Luna thereof, in which case
Hansen shall have no obligation to make or reimburse any Third Party Payments
with respect to such excluded Third Party License (or comply with the applicable
terms and conditions thereof with respect to periods following the effective
date of such notice) as of the end of such thirty (30) day notice period (except
to the extent and for so long as any Third Party Payments continue to accrue
even after such exclusion notice in accordance with terms disclosed to Hansen in
advance as provided above). If Hansen elects to exclude any Third Party License
from the sublicenses to Hansen hereunder in accordance with the foregoing
notice, such Third Party License shall be excluded from the Licensed IP for all
purposes under this Agreement. Unless Hansen has excluded any Third Party
License in accordance with the foregoing, Hansen hereby agrees to comply with
terms and conditions required of and applicable to sublicensees under any of the
Third Party Licenses, but solely to the extent disclosed to Hansen in advance.
Luna shall maintain all Third Party Licenses (not excluded by Hansen in
accordance with the foregoing) in full force and effect and comply with the
terms and conditions thereof (except to the extent any failure to do so would
not terminate, limit or restrict Hansen’s sublicense of rights thereunder) and
Luna shall not terminate or modify any such Third Party Licenses in a materially
adverse manner that terminates, limits or restricts the rights sublicensed to
Hansen by Luna herein with respect to such Third Party License or in a manner
that materially and adversely increases the obligations of Hansen (i) to make
Third Party Payments or (ii) to comply with the terms and conditions of such
Third Party License.

2.5 Reservation of Rights. Except for the rights and licenses expressly granted
to, acquired by or confirmed for Hansen and its Affiliates hereunder and to
Intuitive under Section 2.1 of the Intuitive-Luna License, Luna retains all
right, title and interest in and to the Licensed IP and all of Luna’s other
intellectual and industrial property rights. Without limitation of the foregoing
and subject at all times to the licenses granted to Hansen under this Agreement,
the Parties confirm that Luna retains its rights to use, make and sell (and
license) any and all of its intellectual and industrial property rights
(i) within technologies, applications and fields that do not involve FOSSL
Technology (for example, nanotechnology, secure computing, industrial coating,
flame retardants, ultrasonic, and wireless technologies and applications) and
(ii) subject to the licenses granted under Section 2.1 and licenses granted to
Intuitive under the Intuitive-Luna License, within technologies, applications
and fields outside the Medical Fields that do involve FOSSL Technology,
including, for example, industrial application, oil exploration, infrastructure,
civil, aeronautics, naval, automotive, telecommunication and consumer

 

12



--------------------------------------------------------------------------------

products. Except for the rights and licenses expressly granted to Luna hereunder
and under the Development and Supply Agreement, Hansen retains all right, title
and interest in and to the Hansen-Luna Agreement IP, the Hansen Licensed IP and
all of Hansen’s other intellectual and industrial property rights.

3. PAYMENTS

3.1 Compensation from Hansen. The parties acknowledge and agree that the rights
and licenses granted by Luna to Hansen under this Agreement are provided in
consideration for settlement of the Litigation and pursuant to and part of the
Hansen Settlement Documents that are part of and implement the Amended Plan and
are incorporated into and made part of the Confirmation Order. Accordingly,
among other things, the Parties acknowledge and agree that no payments,
royalties or other compensation for the rights and licenses expressly granted
to, acquired by or confirmed for Hansen hereunder shall be due or payable by
Hansen to Luna hereunder (but without limiting other payments and obligations
that Hansen may owe under the terms of this Agreement).

3.2 Compensation from Luna. The parties acknowledge and agree that the rights
and licenses granted by Hansen to Luna under this Agreement are provided in
consideration for settlement of the Litigation and pursuant to and part of the
Hansen Settlement Documents that are part of and implement the Amended Plan and
are incorporated into and made part of the Confirmation Order. Accordingly,
among other things, the Parties acknowledge and agree that no payments,
royalties or other compensation for the rights and licenses expressly granted
to, acquired by or confirmed for Luna hereunder shall be due or payable by Luna
to Hansen hereunder (but without limiting other payments and obligations that
Luna may owe under the terms of this Agreement).

4. REPRESENTATIONS AND WARRANTIES; DISCLAIMERS; INDEMNIFICATION

4.1 By Hansen. Hansen hereby represents, warrants and covenants as follows:

(a) Hansen is a corporation duly organized, validly existing and in good
standing under the laws of the state of Delaware.

(b) The execution, delivery and performance of this Agreement by Hansen (i) are
within its corporate powers, (ii) have been duly authorized by all necessary
corporate action on Hansen’s part, and (iii) do not and shall not contravene or
constitute a default under any law or regulation, any judgment decree or order,
or any contract, agreement or other undertaking applicable to Hansen or the
Hansen-Luna Agreement IP.

(c) Hansen has the full right and authority to grant (and/or confirm the grant
of) the rights and licenses granted (and/or confirmed) by Hansen under
Section 2.2 to Luna herein.

(d) To the best of Hansen’s knowledge as of the Effective Date, except for the
Litigation and the Chapter 11 Case, there are no actions, suits, investigations,
claims or proceedings pending or threatened against Hansen relating to the
Hansen-Luna Agreement IP or other Hansen Licensed IP.

(e) Aside from the Development and Supply Agreement (which, among other things,
amends and restates the Hansen-Luna Agreement) and this Agreement, there are no
agreements between Luna and Hansen as of the Effective Date with respect to
FOSSL Technology (other than the NDA) or that would restrict or prevent the
granting of the licenses granted by Luna to Intuitive in Section 2.1 of the
Intuitive-Luna License or the granting the corresponding license granted by Luna
to Hansen in Section 2.1 of this Agreement.

 

13



--------------------------------------------------------------------------------

(f) Aside from the Development and Supply Agreement, there are no amendments or
modifications to the Hansen-Luna Agreement.

(g) Hansen agrees not to amend the Cross License Agreement Between Intuitive and
Hansen of even date herewith in a way that would (i) terminate or rescind the
licenses granted to Luna in Section 2.2(b) of this Agreement, or (ii) conflict
with the provisions in Article 5 of this Agreement or the patent enforcement
provisions of the Development and Supply Agreement, or (iii) restrict or
prohibit Luna from developing or manufacturing products for Intuitive under, or
otherwise performing its obligations under, the Intuitive-Luna Agreement.

4.2 By Luna. Luna hereby represents, warrants and covenants as follows:

(a) Luna is a corporation duly organized, validly existing and in good standing
under the laws of the state of Delaware.

(b) The execution, delivery and performance of this Agreement by Luna (i) are
within its corporate power, (ii) have been duly authorized by all necessary
corporate action on Luna’s part, and (iii) do not and shall not contravene or
constitute a default under any law or regulation, any judgment, decree or order,
or any contract, agreement or other undertaking applicable to Luna or the
Licensed IP.

(c) Luna has the full right and authority to grant the rights and licenses
granted to Hansen in Section 2.1 herein. Without limiting the foregoing, as of
the Effective Date, (i) Luna does not own, have a license to or otherwise
control (and did not at any time own, have a license to or otherwise control)
any FOSSL Technology (or any patent rights and other intellectual property
rights therein) that cannot be fully licensed to Hansen under the terms and
conditions of this Agreement (within the full scope of the license grants to
Hansen hereunder), and (ii) Luna has not granted any right, license, or interest
in, to or under the Licensed IP inconsistent with the rights and licenses
granted to Hansen in this Agreement (other than under the Intuitive-Luna
Agreement, without limiting Section 2.3(b)).

(d) To the best of Luna’s knowledge as of the Effective Date, except for the
Litigation and the Chapter 11 Case, there are no actions, suits, investigations,
claims or proceedings pending or threatened against Luna relating to the
Licensed IP and appropriate notices of the Amended Plan and Confirmation Order
have been served timely by Luna on any person or entity who might possibly have
any such claim.

(e) With the exception of Luna’s work with Intuitive, Luna has not disclosed or
made any use of any of the Hansen-Luna Agreement IP in connection with work for
or with any customers, clients, business partners, or any other third party
other than Hansen in the Medical Robotics Field.

(f) As of the Effective Date, Luna has obtained all consents from third parties
required to sublicense to Hansen hereunder the rights licensed to Luna under the
agreements listed on Exhibit D hereto.

 

14



--------------------------------------------------------------------------------

(g) Luna has the full right and authority to agree to the modifications and
clarifications to the Intuitive-Luna Agreement as provided by Section 2.3(b) of
this Agreement.

(h) Aside from the Intuitive-Luna Agreement and the Intuitive-Luna License,
there are no agreements between Luna and Intuitive as of the Effective Date with
respect to FOSSL Technology or that would restrict or prevent the granting of
the licenses granted by Luna to Intuitive in Section 2.1 of the Intuitive-Luna
License or the granting of the corresponding license granted by Luna to Hansen
in Section 2.1 of this Agreement.

(i) Aside from the Amendment (which shall be consistent with Section 2.3(b)),
there are no amendments or modifications to the original Intuitive-Luna
Agreement as of the Effective Date.

(j) Luna agrees not to not amend the Intuitive-Luna License in a way that would
(i) terminate or rescind the licenses granted to Hansen in Section 2.1 of this
Agreement, (ii) conflict with the provisions in Article 5 of this Agreement or
the patent enforcement provisions of the Development and Supply Agreement, or
(iii) restrict or prohibit Luna from developing or manufacture products for
Hansen under, or otherwise performing its obligations under, the Development and
Supply Agreement.

4.3 Disclaimer. EXCEPT AS EXPRESSLY PROVIDED FOR IN THIS AGREEMENT, THE OTHER
SETTLEMENT DOCUMENTS, THE AMENDED PLAN AND THE CONFIRMATION ORDER, NEITHER PARTY
MAKES, AND EACH PARTY DISCLAIMS, ANY AND ALL REPRESENTATIONS AND WARRANTIES OF
ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER OF THIS
AGREEMENT, INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE AND AS TO THE VALIDITY OF LICENSED PATENT CLAIMS,
WHETHER ISSUED OR PENDING. NOTHING IN THIS AGREEMENT (OR ANY OTHER SETTLEMENT
DOCUMENT, THE AMENDED PLAN AND CONFIRMATION ORDER) SHALL BE CONSTRUED AS A
REPRESENTATION MADE OR WARRANTY GIVEN BY EITHER PARTY THAT THE PRACTICE BY THE
OTHER PARTY OF THE RIGHTS GRANTED BY THIS AGREEMENT WILL NOT INFRINGE THE PATENT
OR OTHER INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.

5. INTELLECTUAL PROPERTY

5.1 Prosecution and Maintenance of Licensed Patents. Luna shall file, prosecute
and maintain all Licensed Patents in accordance with Luna’s then-current patent
protection and maintenance strategy/ies (determined in Luna’s reasonable
discretion) with respect to its patent portfolio at Luna’s sole cost and
expense. Luna shall provide Hansen, upon Hansen’s reasonable request, with
copies of all material correspondence, applications and filings with respect to
the Licensed Patents, filed with, sent to or received from the applicable patent
office (following the receipt, filing or submission thereof, as the case may
be). If Luna decides to cease prosecution or maintenance of any of the Licensed
Patents, Luna shall first provide Hansen with written notice of such decision
within a reasonable period (but at least forty-five (45) days if practicable)
prior to any pending filing or maintenance fee deadline of which it is aware so
Hansen may take on behalf of Luna, at Hansen’s sole cost and expense, whatever
reasonable action may be necessary with respect thereto so long as such action
is not reasonably likely to be materially adverse to Luna, as would be
reasonably apparent at the time such action is taken (and Hansen shall notify
Luna of such proposed actions prior to taking them). Hansen may, in its sole
discretion, thereafter assume responsibility for such prosecution or maintenance
at its sole cost and

 

15



--------------------------------------------------------------------------------

expense, and shall notify Luna in writing prior to assumption if it elects to
assume such responsibility. In such event, Hansen shall provide Luna, upon
Luna’s request, with copies of all material correspondence, applications, and
other filings with respect to any such Licensed Patents assumed by Hansen filed
with, sent to or received from the applicable patent offices. In the event
Hansen so elects to assume such responsibility for a given Licensed Patent, Luna
shall reasonably cooperate at Hansen’s sole cost and expense. If Hansen
identifies any potential claims within the Licensed Patents which Luna has not
and does not intend to file, prosecute or continue, Hansen, at its option and
sole cost and expense, shall have the right to do so on Luna’s behalf with
Luna’s prior reasonable consent in each instance (not to be unreasonably
withheld), and, in such case, Luna shall provide Hansen reasonable cooperation
and assistance in connection therewith, at Hansen’s sole cost and expense and
Hansen shall keep Luna reasonably informed of material developments (including
providing drafts of submissions for Luna’s review and comment prior to filing).
Hansen shall provide Luna, upon Luna’s request, with copies of all material
correspondence, applications, and other filings with respect thereto filed with,
sent to or received from the patent offices having jurisdiction. For the
avoidance of doubt, Hansen, as owner of the Hansen Licensed IP, shall have the
sole rights to file, prosecute and maintain and the sole rights to enforce, any
patents and patent rights within such Hansen Licensed IP, in Hansen’s sole
discretion.

5.2 Enforcement of Licensed Patents.

(a) In the Medical Robotics Field. Hansen shall have the right (but not the
obligation) (along with Intuitive) to institute enforcement actions against
infringement or misappropriation or alleged infringement or misappropriation of
the Licensed IP solely to the extent within the Medical Robotics Field, in each
case at its own expense. If Hansen institutes such enforcement, Hansen shall be
the “Enforcing Party” and Intuitive shall be the “Non-Enforcing Party”; if
Intuitive institutes such enforcement Intuitive shall be the “Enforcing Party”
and Hansen shall be the “Non-Enforcing Party.” The Enforcing Party shall notify
Luna and the Non-Enforcing Party in writing of its decision to institute such
enforcement action and shall keep them reasonably apprised of all developments
in such enforcement actions and consult with them regarding such enforcement
activities, but the Enforcing Party shall not be required to obtain any
approvals or consents to take such enforcement actions, subject to
Section 5.2(e) below. Each of Luna and the Non-Enforcing Party shall, at the
Enforcing Party’s expense, reasonably cooperate with the Enforcing Party and
provide all reasonable assistance in connection with any such enforcement
action, including without limitation agreeing to be named as a party to such
action or having such action brought in its name by the Enforcing Party (at the
Enforcing Party’s expense, including the cost of any fees and court costs) if
and to the extent required for the Enforcing Party to have the legal right to
initiate such an enforcement action, subject to Section 5.2(e) below, including
without limitation as an estate representative pursuant to 11 U.S.C. §
1123(b)(3) and otherwise pursuant to the Amended Plan. The Enforcing Party shall
retain all recoveries from such enforcement actions, provided that non-monetary
recoveries shall inure to the benefit of both the Enforcing Party and the
Non-Enforcing Party as an interested party to the extent of its interest. No
settlement, consent judgment or other voluntary final disposition of the action
that involves an admission of Luna’s (or the Non-Enforcing Party’s) liability or
wrongdoing, requires Luna (or the Non-Enforcing Party) to take or refrain from
taking any action or incur any payment obligations or other liabilities or
otherwise binds Luna (or the Non-Enforcing Party) or that involves an admission
of the invalidity or unenforceability of the Licensed IP or any other of Luna’s
(or the Non-Enforcing Party’s) intellectual property or that could reasonably be
likely to restrict Luna (or the Non-Enforcing Party) from conducting its
business, may be entered into without the express written consent of Luna (and,
if applicable, the Non-Enforcing Party), which consent shall not be unreasonably
withheld. Notwithstanding any of the foregoing to the contrary, any patents
within the Licensed Patents that are Created By Luna under the Development and
Supply Agreement shall be governed by Section 5.2(b) below (as if within the
fields specified therein) with respect to the enforcement thereof (without
limiting the licenses granted thereto hereunder).

 

16



--------------------------------------------------------------------------------

(b) In the Orthopedics Field, Endoluminal Non-Robotic Field, and Vascular
Non-Robotic Field. Hansen shall have the sole right (but not the obligation) to
institute enforcement actions against infringement or misappropriation or
alleged infringement or misappropriation of the Licensed IP solely to the extent
within the Orthopedics Field, the Vascular Non-Robotic Field, or the Endoluminal
Non-Robotic Field, including, if required to bring such action, as an estate
representative pursuant to 11 U.S.C. § 1123(b)(3) (to the extent provided in the
Confirmation Order), to the extent required to bring such actions, and otherwise
pursuant to the Amended Plan, in each case at its own expense. Hansen shall keep
Luna reasonably apprised of all developments in such enforcement actions and
shall consult with Luna regarding such enforcement activities (but, for clarity,
no approval or consent from Luna shall be required for Hansen to bring such
enforcement actions). Luna shall, at Hansen’s expense, reasonably cooperate with
Hansen and provide all reasonable assistance in connection with any such
litigation, subject to Section 5.2(e) below, including without limitation
agreeing to be named as a party to such action or having such action brought in
Luna’s name by Hansen (in each case at Hansen’s cost and expense) if and to the
extent required for Hansen to have the legal right to initiate such an
enforcement action. Hansen shall retain all recoveries from such enforcement
actions. No settlement, consent judgment or other voluntary final disposition of
the action that involves an admission of Luna’s liability or wrongdoing,
requires Luna to take or refrain from taking any action or incur any payment
obligations or other liabilities or otherwise binds Luna or that involves an
admission of the invalidity or unenforceability of the Licensed IP or any other
of Luna’s intellectual property or that could reasonably be likely to restrict
Luna from conducting its business, may be entered into without the express
written consent of Luna, which consent shall not be unreasonably withheld.

(c) In the Non-Robotic Medical Devices Field. Except with respect to claims that
fall within clause (a) or (b) above, each of Hansen and Luna shall promptly
notify the other of any infringement or misappropriation of the Licensed IP
within the Medical Fields of which it becomes aware, and the Parties shall
confer together with a view to agreeing upon a common cause of action. If they
do not agree upon a common cause of action, then Luna shall have the initial
sole right, but shall not be obligated, to institute and prosecute at its own
expense, legal actions for infringement or misappropriation of Licensed IP in
the Medical Fields outside the Medical Robotics Field, Orthopedics Field,
Vascular Non-Robotic Field, and/or Endoluminal Non-Robotic Field. If Luna elects
not to pursue such action, then Hansen shall have the right, but shall not be
obligated, to prosecute at its own expense such action. In all such cases, all
monetary recoveries obtained by the enforcing Party (after reimbursement of the
Parties’ expenses incurred with respect to such action) shall accrue to and
shall be the sole property of such enforcing Party, provided that nonmonetary
recoveries shall inure to the benefit of both Parties as an interested party to
the extent of its interest. The other Party, at the request and expense of the
enforcing Party, shall reasonably assist in the prosecution of such suit
(including by being named as a party to such suit if required for the enforcing
Party to bring such action), reasonably co-operate with respect thereto, have
its employees testify when reasonably requested and make available relevant
records, documents, drawings, information, and the like, subject to
Section 5.2(e) below. No settlement, consent judgment or other voluntary final
disposition of any action brought under this Section 5.2(c) that involves an
admission of the non-enforcing Party’s liability or wrongdoing, requires the
non-enforcing Party to take or refrain from taking any action or incur any
payment obligations or other liabilities or otherwise binds the non-enforcing
Party or that involves an admission of the invalidity or unenforceability of the
Licensed IP or any other of the non-enforcing Party’s intellectual property or
that could reasonably be likely to restrict the non-enforcing Party from
conducting its business, may be entered into without the express written consent
of such non-enforcing Party, which consent shall not be unreasonably withheld.

 

17



--------------------------------------------------------------------------------

(d) Development and Supply Agreement Patents. To the extent that Section 5.2 of
the Development and Supply Agreement provides for different terms and conditions
with respect to the prosecution, maintenance and enforcement of certain Licensed
Patents Created By Luna under the Development and Supply Agreement, such terms
and conditions in the Development and Supply Agreement shall take precedence
(and, to the extent inconsistent, apply in lieu of this Article 5) with respect
to such Licensed IP. Without limiting the foregoing, enforcement of any Licensed
Patents Created By Luna under the Development and Supply Agreement within the
Medical Robotics Field shall be enforced under Section 5.2(b) above as if such
section also included the Medical Robotics Field solely with respect to such
Licensed Patents.

(e) Certain Indemnities. In the event a Party brings an enforcement action with
respect to the Licensed IP under this Section 5.2 (the “Indemnifying Party”),
such Indemnifying Party shall indemnify the other Party (the “Indemnitee”) for
any damages, awards, costs and out-of-pocket expenses imposed on or incurred by
the Indemnitee as a result of (and to the extent arising from the subject matter
of) such enforcement action (including such damages, awards, costs and expenses
resulting from such Indemnitee being named as a party to such action or
resulting from any court order for costs, fees, penalties, and other amounts
(including the posting of bonds, if any) that may be imposed against the
Indemnitee in such enforcement proceedings, to the extent such court order does
not arise from such Indemnitee’s own actions (unless such actions were directed
to be taken by the Indemnifying Party)). Notwithstanding any of the foregoing to
the contrary, such indemnification by the Indemnifying Party shall exclude any
damages, awards, costs or expenses to the extent based on claims (including
cross-claims or counterclaims) that are brought against the Indemnitee with
respect to subject matter outside of the infringement, misappropriation,
validity or enforceability of the Licensed IP asserted in the action (and
outside the actions or omissions of the Indemnifying Party in conducting such
enforcement action) or with respect to subject matter which concerns actions or
omissions of the Indemnitee that were not directed to be taken or omitted by the
Indemnifying Party, in each case, so long as the Indemnitee has the sole right
to control the actions based on such claims or subject matter.

6. MISCELLANEOUS

6.1 Entire Agreement. Subject to Section 6.7 below and the Amended Plan and
Confirmation Order, this Agreement (and its Exhibits) contains the entire
agreement and understanding of the parties with respect to the subject matter
hereof, and supersedes and merges all prior and contemporaneous understandings
and agreements between the parties, whether written or oral, with respect to
such subject matter, it being understood and agreed that (i) the Hansen-Luna
Agreement is being amended and restated in its entirety in this Agreement (but
not terminated or superseded) and (ii) the NDA survives in accordance with its
terms for the purpose of disclosures made under the NDA prior to the effective
date of the Hansen-Luna Agreement (provided, however, that, for the avoidance of
doubt and notwithstanding anything in the NDA to the contrary, any information
disclosed under the NDA which falls within the Licensed IP may be used and
disclosed by Hansen in accordance with the terms and conditions of the licenses
granted hereunder and the confidentiality provisions in the Development and
Supply Agreement, and the NDA shall not restrict such permitted use and
disclosure). This Agreement shall not be modified, amended or cancelled other
than in a writing signed by authorized representatives of Luna and Hansen.

 

18



--------------------------------------------------------------------------------

6.2 No Implied Waiver. Any waiver of any obligation under this Agreement must be
in writing. The failure of any Party to enforce at any time any provision of or
right under this Agreement shall not be construed to be a waiver of such
provision or right or any other provision, and shall not affect the right of
such Party to enforce such provision or right or any other provision. No waiver
of any breach hereof shall be construed to be a waiver of any other breach.

6.3 Assignment. This Agreement and the rights of the Parties hereunder may not
be assigned by a Party without the prior written consent of the other Party;
provided, however, this Agreement (along with the rights granted under this
Agreement) may be assigned by a Party without the other Party’s consent to an
Affiliate or as part of (i) a merger, consolidation, internal reorganization, or
acquisition of the assigning Party or (ii) a sale of all or substantially all
the assets of the assigning Party. In the event that Luna is acquired by a third
party (such third party, hereinafter referred to as an “Acquiror”), then the
intellectual property of such Acquiror held or developed by such Acquiror
(whether prior to or after such acquisition) shall, notwithstanding anything
else in this Agreement to the contrary, be excluded from the Licensed IP, and
such Acquiror (and Affiliates of such Acquiror which are not Subsidiaries of
Luna itself) shall be excluded from the meaning of “Affiliate” solely for
purposes of the applicable components of the foregoing intellectual property
definitions, in all such cases if and only if: (a) Luna remains a Subsidiary of
the Acquiror; (b) substantially all intellectual property of Luna and
substantially all research and development assets and operations of Luna, in
each case relating to FOSSL Technology, remain with Luna and are not transferred
to the Acquiror or another Affiliate of the Acquiror; and (c) the scientific and
development activities with respect to FOSSL Technology of Luna and the Acquiror
(if any) are maintained separate and distinct. For clarity, in the event that
Luna is acquired by an Acquiror and each of the criteria described in subclauses
(a) through (c) is not satisfied, then the intellectual property of such
Acquiror created, invented, generated or developed after the date of such
acquisition shall be included within Licensed IP (but not any intellectual
property of such Acquiror existing prior to or as of the date of such
acquisition). Subject to the foregoing, the respective obligations of the
Parties hereto shall bind, and the respective rights of the Parties shall inure
to the benefit of, the Parties’ respective permitted assignees and successors.
For the avoidance of doubt, any sale or transfer of Licensed IP or Hansen
Licensed IP shall only be made fully subject to the terms and conditions of this
Agreement.

6.4 Governing Law; Jurisdiction; Venue.

(a) Choice of Law. This Agreement shall be governed by, and interpreted in
accordance with: (i) the Bankruptcy Code, and (ii) in the case of applicable
non-bankruptcy law, the laws of the State of Delaware, without regard to
conflicts of laws, or applicable federal law as to a particular subject where
federal law governs, such as for example, the Patent Act governing patents or
the Copyright Act governing copyrights.

(b) Bankruptcy Court Jurisdiction. Except as provided in subsection (c) and
subsection (d), any disputes arising under this Agreement, or related to the
meaning, effect and interpretation of the Amended Plan, the Confirmation Order
or this Agreement (which Agreement is a part of the Amended Plan and
Confirmation Order), shall be subject to the jurisdiction of the Bankruptcy
Court.

(c) Exceptions to Bankruptcy Court Jurisdiction. In the event: (i) the
Bankruptcy Court lacks or declines to exercise jurisdiction over a dispute
arising under this Agreement, for any reason; (ii) the reference of jurisdiction
to the Bankruptcy Court is withdrawn, for any reason; (iii) the dispute or
enforcement of this Agreement is related to any intellectual property rights of
Intuitive, Hansen or Luna, including without limitation any alleged infringement
or misappropriation or misuse thereof; or (iv) the dispute or enforcement arises
from or with respect to any provision of, or incorporated into, any of Sections
2.1, 2.2, 2.3, 2.4, 2.5, 4, 5, or 6.3 of this Agreement or causes of action
relating

 

19



--------------------------------------------------------------------------------

thereto or arising therefrom, or any of Sections 2.1, 2.2, 3, 4, 5, 7, 8 or 10.3
of the Development and Supply Agreement or causes of action relating thereto or
arising therefrom, then the state or federal courts for or in New Castle County,
Delaware shall have exclusive jurisdiction over any disputes arising under or
related to this Agreement.

(d) Alternative Dispute Resolution. Notwithstanding subsections (b) and
(c) above and subsection (e) below, in the event some provision of a particular
Hansen Settlement Document expressly creates an alternative dispute resolution
provision as to a particular type of dispute, then such disputes shall be
resolved as so specified in the applicable Agreement.

(e) Consent to Jurisdiction. Each Party hereby (i) consents and submits to the
venue and co-exclusive jurisdiction of the Bankruptcy Court and the courts of
New Castle County in the State of Delaware and the Federal courts of the United
States sitting in such part of the District of Delaware (without prejudice to
either the retained rights and jurisdiction of the Bankruptcy Court),
(ii) agrees that all claims may be heard and determined in such courts,
(iii) irrevocably waives (to the extent permitted by applicable law) any
objection that it now or hereafter may have to the laying of venue of any such
action or proceeding brought in any of the foregoing courts, and any objection
on the ground that any such action or proceeding in any such court has been
brought in an inconvenient forum, and (iv) agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner permitted by law.
Each of the Parties hereby consents to service of process by any party in any
suit, action or proceeding in accordance with such applicable law.

(f) Resolving Conflicts. If there is any question as to whether the proper
jurisdiction or venue for any dispute is in the Bankruptcy Court or in the
Delaware Court, the Bankruptcy Court may decide that issue.

(g) Miscellaneous. The prevailing Party in any final judgment of any such
controversy, claim or dispute, or the non-dismissing Party in the event of a
dismissal without prejudice, shall be entitled to receive from the other Party
the reasonable attorneys’ fees (and all related costs and expenses) and all
other costs and expenses paid or incurred by such prevailing Party in connection
with such controversy, claim or dispute and in connection with enforcing any
judgment or order with respect thereto.

6.5 Severability. If for any reason a provision of this Agreement, or portion
thereof, is finally determined to be unenforceable under applicable law, that
provision, or portion thereof, shall nonetheless be enforced, as to
circumstances, persons, places and otherwise, to the maximum extent permissible
by applicable law so as to give effect to the intent of the parties, and the
remainder of this Agreement shall continue in full force and effect.

6.6 Effect of Plan/Confirmation Order. The Parties agree that this Section 6.6
is a settlement proposal that shall apply only to the extent approved by the
Confirmation Order. The Parties each agree to use commercially reasonable
efforts to support the full rights sought by the Parties hereunder, including
without limitation by appropriate proffers or other proof in the plan
confirmation process. To the maximum extent possible under applicable law (as
affected by the Confirmation Order), this Agreement is not an “executory
contract” for the purposes of 11 U.S.C. § 365. Rather, this Agreement
constitutes a settlement allocation and partition of intellectual property and
other rights disputed in the Litigation and in Hansen’s related claims in the
Chapter 11 Case but resolved by the Amended Plan and the Confirmation Order. To
the extent that a final judgment by a court of competent jurisdiction rules
otherwise than that, the executory parts of this Agreement (herein sometimes
called a

 

20



--------------------------------------------------------------------------------

“Section 365(n) Contract”) shall be interpreted so that the greatest possible
rights and licenses of the licensee Party thereto shall be held to be
“executed,” thereby minimizing any “executory” parts of the Agreement. As to any
Section 365(n) Contract, the parties hereto acknowledge and agree that the
rights and licenses granted by the licensor Party to the licensee Party and its
Affiliates hereunder are rights with respect to intellectual property (including
without limitation “intellectual property” within the meaning of 11 U.S.C. §
101), and: (a) all reports, drawings, samples, prototypes and other books and
records and embodiments of the intellectual property shall be deemed
“embodiments” of the intellectual property protected by 11 U.S.C. § 365
hereunder; (b) any Hansen Settlement Document or obligations thereunder that the
licensee Party designates as such an “agreement supplementary” to such
Section 365(n) Contract in its discretion at any time before the Confirmation
Hearing in a “Plan Supplement” to the Amended Plan, shall be, to the extent
permitted by applicable law (as affected by the Confirmation Order) and so
designated by the licensee, an “agreement supplementary” to such Section 365(n)
Contract, but no other Hansen Settlement Document or obligations shall be an
“agreement supplementary” to such Section 365(n) Contract; and (c) there are no
“royalty payments” due from Hansen or Luna as a licensee under such
Section 365(n) Contract or, since 11 U.S.C. § 365(n)(2) applies only to the
Section 365(n) Contract, but not to any “agreement supplementary” to such
contract, under any such supplementary agreement. In the event of any conflict
between (i) the provisions of this Section 6.6, or (ii) the rights contemplated
by 11 U.S.C. § 365(n), and the Amended Plan or the Confirmation Order, the
Amended Plan and Confirmation Order shall govern and control. Hansen and Luna
each shall be deemed to have made a request for enforcement of all of its rights
and licenses pursuant to 11 U.S.C. § 365(n)(4), without further action by either
licensee Party.

6.7 Confidentiality. Confidential information within the Licensed IP and Hansen
Licensed IP shall be subject to the terms and conditions of the confidentiality
provisions set forth in the Development and Supply Agreement.

6.8 Headings. The headings and captions used in this Agreement are for
convenience only and shall not be considered in construing or interpreting this
Agreement.

6.9 Interpretation. This Agreement has been negotiated by all parties, and each
Party has been advised by competent legal counsel. This Agreement shall be
interpreted in accordance with its terms and without any construction in favor
of or against any Party.

6.10 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but which collectively shall constitute one and the
same instrument.

6.11 No Effect on 2005 Hansen-Intuitive Cross License. The 2005 Hansen-Intuitive
Cross License shall remain in full force and effect and the terms of such 2005
Hansen-Intuitive Cross License shall in no way be modified, affected or
superseded by this Agreement.

6.12 Notices. Except as may be otherwise provided herein, all notices, requests,
waivers, consents and approvals made pursuant to this Agreement shall be in
writing and shall be conclusively deemed to have been duly given (a) when hand
delivered to another Party; (b) when sent by facsimile, with receipt
confirmation, to the number set forth below if sent between 8:00 a.m. and
5:00 p.m. recipient’s local time on a business day, or on the next business day
if sent by facsimile to the number set forth below if sent other than between
8:00 a.m. and 5:00 p.m. recipient’s local time on a business day; or (c) the
next business day after deposit with a national overnight delivery service,
postage prepaid, addressed to the applicable Parties as set forth below with
next business day delivery guaranteed, provided that the sending Party receives
a confirmation of delivery from the delivery service provider. Each person
making a communication hereunder by facsimile shall attempt to promptly confirm
by

 

21



--------------------------------------------------------------------------------

telephone to the person to whom such communication was addressed each
communication made by it by facsimile pursuant hereto but the absence of such
confirmation shall not affect the validity or delivery status of any such
communication. A Party may change or supplement the addresses given below, or
designate additional addresses, for purposes of this Section by giving the other
Parties written notice of the new address in the manner set forth above.

If to Hansen Medical, Inc.

  800 E. Middlefield Road

  Mountain View, CA 94043

  Attn: Arthur Hsieh

  Facsimile: 650-404-5901

  Email: Arthur_Hsieh@hansenmedical.com

If to Luna Innovations Inc. or Luna Technologies, Inc.

  One Riverside Circle, Suite 400

  Roanoke, VA 24016

  Attn:

  Facsimile:

6.13 Luna Party. For purposes of this Agreement, Luna Innovations Inc. and Luna
Technologies, Inc. may be treated by Hansen as one entity, such that, for
example, a notice or consent from Luna Innovations Inc. shall be deemed a valid
and effective notice or consent also from Luna Technologies, Inc. (and vice
versa) and a payment from Hansen to Luna Innovations Inc. shall fully satisfy
Hansen’s obligation with respect to such payment hereunder as to both entities.
Luna Innovations Inc. and Luna Technologies, Inc. shall exercise their rights
jointly under this Agreement, and will not take conflicting positions with
respect to its obligations to Hansen.

6.14 Further Assurances. Each Party agrees to take or cause to be taken such
further actions, and to execute, deliver and file or cause to be executed,
delivered and filed such further documents and instruments, and to obtain such
consents, as may be reasonably required or requested by the other Party (to the
extent consistent with this Agreement and at the other Party’s expense) in order
to effectuate fully the purposes, terms and conditions of this Agreement.
Without limiting the foregoing, each Party shall take such steps reasonably
requested by the other Party to perfect, and provide constructive notice of, the
licenses and other rights granted to such Party hereunder, including without
limitation filings in any governmental office where that is customary or
appropriate in accordance with applicable law.

[Signature Page Follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

LUNA INNOVATIONS INCORPORATED     HANSEN MEDICAL, INC. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

LUNA TECHNOLOGIES, INC.       By:  

 

      Name:  

 

      Title:  

 

     



--------------------------------------------------------------------------------

EXHIBIT A

Hansen-Luna Agreement IP

[****]

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS



--------------------------------------------------------------------------------

EXHIBIT B

Listed Patents and Patent Applications within Licensed Patents

[****]

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS



--------------------------------------------------------------------------------

EXHIBIT C

Certain Luna Technology within Licensed Technology

[****]

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS



--------------------------------------------------------------------------------

EXHIBIT D

Third Party Licenses

[****]

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS



--------------------------------------------------------------------------------

EXHIBIT E

Hansen Patents

[****]

[****] = CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS